UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-2259


KENNETH A. GREENE,

                Plaintiff - Appellant,

          v.

BARACK OBAMA, President; ANTHONY FOXX, Secretary; FEDERAL
ELECTION COMMISSION; U.S. CENSUS BUREAU; U.S. OFFICE OF
PERSONNEL MANAGEMENT; OFFICE OF THE UNITED STATES TRUSTEE;
NANCY L. SPENCER GRIGSBY, in their individual and official
capacities; GERARD R. VETTER, in their individual and
official capacities; RONALD A. WRAY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:15-cv-00658-RDB)


Submitted:   February 25, 2016               Decided:    February 29, 2016


Before SHEDD and     HARRIS,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth A. Greene, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth    A.    Greene    appeals      the   district     court’s    orders

dismissing     his    complaint   purporting       to   raise    several    civil

claims against Defendants, and denying his Fed. R. Civ. P. 59(e)

motion for reconsideration.            We have reviewed the record and

agree that Greene’s complaint fails to state a claim upon which

relief may be granted.            We thus affirm the district court’s

orders.     Greene v. Obama, No. 1:15-cv-00658-RDB (D. Md. Mar. 25,

2015; Sept. 17, 2015).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court   and   argument    would    not     aid   the

decisional process.



                                                                          AFFIRMED




                                       2